PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/896,424
Filing Date: 14 Feb 2018
Appellant(s): Pflueger et al.



__________________
Christian N. Schaefer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.
Claims 1-2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2015/0372354 A1) in view of Diez (US 9,105,949 B2).
Regarding Claim 1, Nakano teaches a cell connector for a battery module (see figures 3 and 28-30, noting that figures 28-29 show the connecting terminal 2J being relied upon in the current rejection, which is an embodiment of the generic connecting terminal 2 shown in figure 3), comprising a first connecting region (left portion of bus bar 6, see examiner annotated figure 3 below), configured as an electrically-conductive connection to a first battery cell (left electrode terminal 11, see [0061] and examiner annotated figure 3 below) and a second connecting region (right portion of bus bar 6, see examiner annotated figure 3 below), configured as an electrically-conductive connection to a second battery cell (right electrode terminal 11, see [0061] and examiner annotated figure 3 below), and a location region (coupling portion 22, see figures 28-30) configured to hold a temperature sensor (temperature sensor 3), wherein the location region includes a first section (see highlighted portion of side walls 26 in examiner annotated figure 30 below) having at least one deformation region (rounded portions of side walls 26) that has been deformed to form a receptacle, wherein the location region further includes a planar second section (bottom portion 30) and a third section (corner portion adjoining the bottom portion 30 and a side wall 26), wherein the third section is arranged between a planar portion of the first section (see examiner annotated 30 below indicating the planar portions of 
While Nakano does teach that the claimed opening (air releasing hole 31) can be provided in the middle portion or the like at the bottom surface or the side wall (see [0064]), Nakano does not explicitly recite that the claimed curve fully penetrates at least a deformed portion that forms the curve (i.e. the corner in Nakano) between the planar portion of the first section and the planar second section.
However, Diez teaches another known cell connector for a cell terminal. Specifically, in figure 10, one embodiment is shown that has a ring-like section (90) which connects the base body (114) and the temperature sensing element housing (174) and the temperature sensing element (136). The ring-like section (90) of Diez serves the same purpose as the ring terminal (21A) of Nakano connecting the temperature sensor and the battery connection regions. The base body (114) of Diez serves the same purpose as the bus bar (6) of Nakano, and both of these components teach the claimed first and second connecting regions. The temperature sensing element housing (174) of Diez serves the same purpose as the coupling portion (22) of Nakano, covering the temperature sensor. The temperature sensing element (136) of Diez serves the same purpose as the temperature sensor (3) of Nakano. Finally, Nakano teaches recesses (156) adjacent to web member (152) so that this sharp corner portion of the connector (similar to the sharp corners formed along bending lines 34 in Nakano) is more easily deformable (see Diez figure 4 and column 9 lines 45-55).


    PNG
    media_image2.png
    783
    547
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    352
    762
    media_image3.png
    Greyscale

Regarding Claim 2, Nakano does not teach that the cell connector is configured as a one-piece component. However, the component of Diez is configured as one piece. Specifically, this can be seen in, Diez figure 1, for example, and described specifically by cell connector (112). It would be obvious to one of ordinary skill in the art that the multi-part cell connector taught by Nakano can be integrated into a 
Regarding Claim 4, Nakano further teaches that the opening has a cross-sectional surface, characterized in that the cross-sectional surface specifically assumes a rectangular shape (air releasing hole 31 is rectangular in figure 5, see also [0064] which indicates that the shape is not limited).
Regarding Claim 5, Nakano further teaches that the location region (coupling portion 22, see examiner annotated 5 below, noting that the embodiment shown in figures 28-30 is being relied upon in this rejection, but for the sake of annotating the claimed portions more clearly, figure 5 is being used below) assumes a longitudinal direction from the first section to the second section (see examiner annotated figure 5 below, noting that in figure shown below, the side walls 26 are vertical, but in the embodiment relied upon, the claimed first section is the upper portions of side walls 26 which in the embodiment of figures 28-30 is bent to fully cover the temperature sensor 3), and the location region comprises a first outer side (surface of side walls 26 closest to the ring terminal 21A) and a second outer side (surface of side walls 26 closest to connecting portion 23), which are arranged in mutual opposition in a direction perpendicular to the longitudinal direction, and the third section (corner portion adjoining the bottom portion 30 and a side wall 26) incorporates a first connecting section and a second connecting section, which are arranged in the direction perpendicular to the longitudinal direction on mutually opposing sides of the opening (air releasing hole 31), characterized in that the first connecting section terminates flush to the first outer side and/or the second connecting section terminates flush to the second outer side.

    PNG
    media_image4.png
    532
    721
    media_image4.png
    Greyscale

Regarding Claim 6, Nakano teaches a cell connector for a battery module (see figures 3 and 28-30, noting that figures 28-29 show the connecting terminal 2J being relied upon in the current rejection, which is an embodiment of the generic connecting terminal 2 shown in figure 3), wherein the cell connector comprises a temperature sensor (temperature sensor 3) having a terminal which is connectable or connected to a signal line (lead wire 5, see [0057]-[0058]), a first connecting region (left portion of bus bar 6, see examiner annotated figure 3 above), which is configured as an electrically-conductive connection to a first battery cell (left electrode terminal 11, see [0061] and examiner annotated figure 3 above), a second connecting region (right portion of bus bar 6, see examiner annotated figure 3 above), which is configured as an electrically-conductive connection to a second battery cell (right electrode terminal 11, see [0061] and examiner annotated figure 3 above), and a location region (coupling portion 22, see figures 28-30) for a temperature sensor, wherein the location region incorporates a first section (see highlighted portion of side walls 26 in examiner annotated figure 30 above), which is configured as a receptacle for the temperature sensor, wherein the temperature sensor is accommodated in the receptacle, wherein the location region incorporates a planar second section (bottom portion 30) that at least partially closes the receptacle, wherein the location region moreover incorporates a third section (corner portion adjoining the bottom portion 30 and a side wall 
While Nakano does teach that the claimed opening (air releasing hole 31) can be provided in the middle portion or the like at the bottom surface or the side wall (see [0064]), Nakano does not teach that the air releasing hole (31) fully penetrates at least the curve of the deformed portion of the third section (i.e. the corner defining the third section).
However, Diez teaches another known cell connector for a cell terminal. Specifically, in figure 10, one embodiment is shown that has a ring-like section (90) which connects the base body (114) and the temperature sensing element housing (174) and the temperature sensing element (136). The ring-like section (90) of Diez serves the same purpose as the ring terminal (21A) of Nakano connecting the temperature sensor and the battery connection regions. The base body (114) of Diez serves the same purpose as the bus bar (6) of Nakano, and both of these components teach the claimed first and second connecting regions. The temperature sensing element housing (174) of Diez serves the same purpose as the coupling portion (22) of Nakano, covering the temperature sensor. The temperature sensing element (136) of Diez serves the same purpose as the temperature sensor (3) of Nakano. Finally, Nakano teaches recesses (156) adjacent to web member (152) so that this sharp corner portion of the connector (similar to the sharp corners formed along bending lines 34 in Nakano) is more easily deformable (see Diez column 9 lines 45-55). It would have been obvious to one of ordinary skill in the art as of the 
Regarding Claim 7, Nakano further teaches that the battery module further comprises a first battery cell and a second battery cell (see examiner annotated figure 1 below), wherein the first connecting region of the cell connector (left portion of bus bar 6) is connected to the first battery cell in an electrically conductive manner and the second connecting region of the cell connector (right portion of bus bar 6) is connected to the second battery cell in an electrically conductive manner (see [0054]).

    PNG
    media_image5.png
    650
    808
    media_image5.png
    Greyscale

Regarding Claim 9, Nakano further teaches that the first section (highlighted portion of side walls 26 in examiner annotated figure 30 above) includes two deformation regions.
Regarding Claim 10, Nakano further teaches that the first section (highlighted portion of side walls 26 in examiner annotated figure 30 above) is U-shaped (note that the claim does not require any 
Regarding Claim 11, Nakano further teaches that the first section (highlighted portion of side walls 26 in examiner annotated figure 30 above) includes at least two planar portions, wherein the second section is planar, and wherein the third section has been deformed so that each of the at least two planar portions of the first section is perpendicular to the second section.

Claims 1-2, 4-7 and 9-11 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Diez (US 9,105,949 B2) in view of Nakano (US 2015/0372354 A1).
Regarding Claim 1, Diez teaches a cell connector for a battery module (cell connector 112, see figures 1-5), comprising a first connecting region (first contact region 116), configured as an electrically-conductive connection to a first battery cell (first cell terminal 108a of an electro chemical cell 102, see column 6 lines 41-50), and a second connecting region (second contact region 118), configured as an electrically-conductive connection to a second battery cell (second cell terminal 108b of another electro-chemical cell 102b), and a location region (temperature sensing element holder 142) configured to hold a temperature sensor (temperature sensing element 136), wherein the location region includes a first section (pocket 144) having at least one deformation region that has been deformed to form a receptacle (see rounded structure, noting that the structure is deformed by bending, see column 6 lines 51-52), wherein the location region further includes a planar second section (flap 146) and a third section (web member 152 and planar portion between web member 152 and pocket 144, see figure 4), wherein the third section is arranged between the first section and the planar second section and is connected to the first section and to the planar second section, wherein the third section has been deformed to at least partially close the receptacle (see column 9 lines 54-55 regarding deformation) formed by forming a curve between the first section with the planar second section, and wherein the 
Diez does not teach a planar portion of the first section (pocket 144). As such, Diez also does not teach that the planar portion of the first section is oriented at a right angle to the planar second section.
However, Nakano teaches another known cell connector for a cell terminal, in which the shape of the holder (coupling 22) for a temperature sensor (3) is similar to the pocket of Diez, except that the sides of the enclosure are planar, rather than rounded, making right angles between planar portions of each of the sides (side walls 26 and bottom surface 30).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the curved versus planar structures of Nakano and Diez are alternatives to each other, and may be easily selected depending on the shape of the temperature sensor.
Diez also does not teach that the claimed opening (recess 156) is circumferentially delimited by the location region.
However, Nakano further teaches air releasing hole (31) which is circumferentially delimited by the location region (coupling 22).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the recess (156) of Diez may be fully delimited by the holder encasing the temperature sensor in order to allow for air to be released if an adhesive is injected to secure the temperature sensor to the holder.
Regarding Claim 2, Diez further teaches that the cell connector (cell connector 112) is configured as a one-piece component (see figures 1-5).
Regarding Claim 4, as in Claim 1, Diez does not teach the opening as claimed. However, Nakano further teaches air releasing hole (31) which is circumferentially delimited by the location region 
Regarding Claim 5, Diez further teaches that the location region (temperature sensing element holder 142) assumes a longitudinal direction (longitudinal direction 126) from the first section (pocket 144) to the second section (flap 146).
Since Diez does not teach that the claimed opening (recess 156) is circumferentially delimited by the location region, Diez does not teach that the location region comprises a first outer side and a second outer side, which are arranged in mutual opposition in a direction perpendicular to the longitudinal direction wherein the third section (web member 152 and planar portion between web member 152 and pocket 144) incorporates a first connecting section and a second connecting section, which are arranged in the direction perpendicular to the longitudinal direction on mutually opposing sides of the opening (recess 156), characterized in that the first connecting section terminates flush to the first outer side and/or the second connecting section terminates flush to the second outer side.
However, Nakano further teaches air releasing hole (31) which is circumferentially delimited by the location region (coupling 22) and has this claimed structure (see examiner annotated Nakano figure 5 above). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the recess (156) of Diez may be fully delimited by the holder encasing the temperature sensor in order to allow for air to be released if an adhesive is used to secure the temperature sensor to the holder.
Claim 6, Diez teaches a cell connector for a battery module (cell connector 112, see figures 1-5), wherein the cell connector comprises a temperature sensor (temperature sensing element 136) having a terminal which is connectable or connected to a signal line (electrical connection lines 138, see column 8 lines 58-61), a first connecting region (first contact region 116), which is configured as an electrically-conductive connection to a first battery cell (first cell terminal 108a of an electro chemical cell 102, see column 6 lines 41-50), a second connecting region (second contact region 118), which is configured as an electrically-conductive connection to a second battery cell (second cell terminal 108b of another electro-chemical cell 102b), and a location region (temperature sensing element holder 142) configured to hold a temperature sensor, wherein the location region incorporates a first section (pocket 144), which is configured as a receptacle for the temperature sensor (see column 9 lines 21-25), wherein the temperature sensor is accommodated in the receptacle (see figures 1-5), wherein the location region incorporates a planar second section (flap 146) that at least partially closes the receptacle, wherein the location region moreover incorporates a third section (web member 152 and planar portion between web member 152 and pocket 144, see figure 4) including a deformed portion of the third section (see rounded structure of web member 152, noting that the structure is deformed by bending, see column 6 lines 51-52), the deformed portion of the third section being arranged between the first section and the planar second section and is curved to connect the planar portion of the first section and the planar second section, and wherein the location region for the temperature sensor incorporates an opening (recess 156) which fully penetrates at least the curve (web member 152) of the deformed portion of the third section.
Diez does not teach a planar portion of the first section (pocket 144). As such, Diez also does not teach that the planar portion of the first section is oriented at a right angle to the planar second section.
However, Nakano teaches another known cell connector for a cell terminal, in which the shape of the holder (coupling 22) for a temperature sensor (3) is similar to the pocket of Diez, except that the 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the rounded versus planar structures of Nakano and Diez are alternatives to each other, and may be easily selected depending on the shape of the temperature sensor.
Diez also does not teach that the claimed opening (recess 156) is circumferentially delimited by the location region.
However, Nakano further teaches air releasing hole (31) which is circumferentially delimited by the location region (coupling 22).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the recess (156) of Diez may be fully delimited by the holder encasing the temperature sensor in order to allow for air to be released if an adhesive is used to secure the temperature sensor to the holder.
Regarding Claim 7, Diez further teaches that the battery module further comprises a first battery cell and a second battery cell, wherein the first connecting region (first contact region 116) of the cell connector is connected to the first battery cell (first cell terminal 108a of an electro chemical cell 102) in an electrically conductive manner (see column 6 lines 41-50), and the second connecting region (second contact region 118) of the cell connector is connected to the second battery cell (second cell terminal 108b of another electro-chemical cell 102b) in an electrically conductive manner.
Regarding Claim 9, Diez further teaches that the first section (pocket 144) is formed by deformation (specifically, stamping or deep-drawing process for example, see column 10 lines 45-47). Diez does not teach that there are two deformation regions. However, Nakano teaches another known cell connector for a cell terminal, in which the shape of the holder (coupling 22) for a temperature sensor (3) is similar to the pocket of Diez, except that the sides of the enclosure are planar, rather than 
Regarding Claim 10, Diez further teaches that the first section (pocket 144) is U-shaped (see column 9 lines 58-60). Nakano also teaches that part of the receptacle (coupling 22) is U-shaped.
Regarding Claim 11, Diez further teaches that the second section is planar (flap 146), but as in Claim 1, Diez does not teach a planar portion of the first section (pocket 144). Therefore, Diez does not teach that the first section includes at least two planar portions, and wherein the third section has been deformed so that each of the at least two planar portions of the first section is perpendicular to the second section.
However, Nakano teaches another known cell connector for a cell terminal, in which the shape of the holder (coupling 22) for a temperature sensor (3) is similar to the pocket of Diez, except that the sides of the enclosure are planar, rather than rounded, making right angles between planar portions of each of the sides (side walls 26 and bottom surface 30).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the rounded versus planar structures of Nakano and Diez are alternatives to each other, and may be easily selected depending on the shape of the temperature sensor. Further, in modifying Diez with the planar structure formed by the coupling (22) of Nakano, including 3 distinct planar walls (side walls 26 and bottom surface 30), combined with the second section (flap 146) of Diez, the first section would include at least two planar portions (Nakano portions of side walls 26 adjacent to .

(2) Response to Argument
	Applicant argues that combining the features of Diez and Nakano does not teach moving the air releasing hole (31) of Nakano to the bending line (34) of Nakano because the air releasing hole (31) of Nakano is provided to release air when the adhesive (17) is injected into the groove (27) which performs a function different from Diez, where the recesses (156) of are provided to make the web member (152) more easily deformable. 
	However, in Diez, the web member (152) becomes more easily deformed by providing the recesses (156) which specifically reduce the width (in the longitudinal direction 154) of the portion being bent (see [0031] “this web member is formed preferably such that it is narrower than the pocket and/or narrower than the flap so that the web member is more easily deformable than the pocket or the flap “ and [0110]-[0111] “in the transverse direction 128 of the cell connector 112 which corresponds to the longitudinal direction 154 of the temperature sensing element 136 in this embodiment, the web member 152 is bounded on both sides by a recess 156 so that the extent of the web member 152 in the transverse direction 128 of the cell connector 112 or in the longitudinal direction 154 of the temperature sensing element 136 is smaller than the extent of the flap 146 and the extent of the pocket 144 in the same direction. The web member 152 is thus more easily deformable than the flap 146 and the pocket 144”).
	Nakano also teaches forming the coupling portion (22) reading on the claimed location region by bending (see [0047]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the location of the air hole (31) in Nakano such that it is placed on the deformed / bent portion of the coupling portion (22) specifically in order to and also allow for the bending to be done more easily, effectively achieving the benefits of both references.
Further, the examiner notes that applicant’s arguments seem to only be directed to the first rejection set of record (Nakano in view of Diez, the examiner asserting that it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to place the air releasing hole 31 of Nakano on the bending line 34 of Nakano in order to make the bending of the coupling portion 22 easier as the recesses of Diez do), an additional rejection set has also been provided against which applicant does not present any arguments (Diez in view of Nakano, the examiner asserting that it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the curved versus planar structures of Nakano and Diez are alternatives to each other, and may be easily selected depending on the shape of the temperature sensor and that the recess 156 of Diez may be fully delimited by the holder encasing the temperature sensor in order to allow for air to be released if an adhesive is injected to secure the temperature sensor to the holder). Since Diez also teaches an adhesive (adhesive layer 158), although Diez does not provide the recesses (156) explicitly for the purpose of releasing air during injection of the adhesive, as in Nakano, it would be expected that the recess of Diez would also solve the same problems as the air releasing hole (31) of Nakano. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Mary G Henshaw/Examiner, Art Unit 1723                                                                                                                                                                                                        


/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.